Order unanimously reversed on the law with costs, motion denied and complaint reinstated. Memorandum: Defendant is a Delaware corporation, licensed and doing business in the State of New York. Plaintiff’s service of process on defendant’s registered agent in Delaware was sufficient to confer personal jurisdiction over defendant in this State (see, CPLR 311 [1]; 313; Shepard v Morning Pride Mfg., 138 AD2d 74, 76; see also, CPLR 318; Public Adm’r of County of N. Y. v Royal Bank, 19 NY2d 127, 130; Decisionware, Inc. v Systems Equip. Lessors, 45 AD2d 971; McLaughlin, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C313:l, at 427). (Appeal from Order of Supreme Court, Erie County, Doyle, J.—Dismiss Complaint.) Present—Denman, J. P., Green, Balio, Lowery and Davis, JJ.